DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed on 03/21/2022.  Claims 2-6, 8, 9, 11-20, and 29-32 are pending.  Claim 2 is independent.  Claims 1, 7, 10, and 21-28 have been canceled. Claims 14-17, 19, and 20 have been withdrawn.  Claim 32 has been newly added.
Claim Objections
Claim 11 is objected to because of the following informalities:  
a) the limitation “such that extended generatrix lines of the protrusions meet each other inside the main thread of the suturing thread the imaginary vertices of the protrusion unit structures  defining an angle oriented in each of the two directions” is grammatically incorrect.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 2-4, 6, 8, 9, 11-13, 18, and 29-32 is/are rejected under 35 U.S.C. 103 as being anticipated by Perkins et al. (US Pub. No.: 2014/0222071) which incorporates by reference / in view of Nawrocki et al. (US Pat. No.: 8,226,684).
Regarding claim 2, Perkins discloses a suturing thread (630, Fig. 13A and Paras. [0101] and [0076], suture thread 630 is fully capable for face lift and body lift) made of a polymer (Para. [0080]) with a plurality of protrusion units (see Figure below and also Figs. 4A-4D) formed on an outer circumferential surface of a main thread of the suturing thread in which each of the plurality of protrusion units consists of two protrusions (see Figure below) formed to have a radially symmetric structure around the main thread of the suturing thread (see Figure below or Fig. 13A)  and the two protrusions of each protrusion unit form a unitary protrusion unit structure (see Figure below or Fig. 13A) in which an imaginary vertex (the point at which the corresponding generatrix lines of a protrusion meet, see Figure below) of one protrusion of the protrusion unit structure is oriented in a direction opposite that of an imaginary vertex of another protrusion of the protrusion unit structure.  The embodiment shown in Fig. 13A of Perkin does not disclose that each protrusion unit has a structure of cone, polygonal cone, truncated cone, modified polygonal cone, truncated polygonal cone, or modified truncated polygonal cone formed to have a radially symmetric structure around the main thread of the suturing thread, or has a funnel shape in which a part or whole of a space defined by a circumferential surface of the structure and the main thread of the suturing thread is empty.
Perkins discloses that “any of the features shown in any of the embodiments described herein, or incorporated by reference herein, may be incorporated with any of the features shown in any of the other embodiments described herein, or incorporated by reference herein, and still fall within the scope of the present invention” (Para. [0101] and that Nawrocki et al. US Pat. No.: 8,226,684 is incorporated by reference (Para. [0076]).

    PNG
    media_image1.png
    349
    534
    media_image1.png
    Greyscale

Nawrocki, which is incorporated by references, discloses that each protrusion (the protrusions 208 of Nawrocki, Figs. 5 and 4A-4D of Nawrocki; the protrusions can be formed of truncated cone or funnel shape as shown in Figs. 5 and 4A-4D of Nawrocki instead of circumferentially spaced parts as shown in Fig. 10A of Nawrocki) of each protrusion unit has a structure of cone, polygonal cone, truncated cone, modified polygonal cone, truncated polygonal cone, or modified truncated polygonal cone (Fig. 5 of Nawrocki), or has a funnel shape in which a part or whole of a space defined by a circumferential surface of the structure and the main thread of the suturing thread is empty (Fig. 5 of Nawrocki).
Before effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the identified protrusion of Perkins as shown in the figure above to be a structure of cone, polygonal cone, truncated cone, modified polygonal cone, truncated polygonal cone, or modified truncated polygonal cone formed to have a radially symmetric structure around the main thread of the suturing thread, or has a funnel shape in which a part or whole of a space defined by a circumferential surface of the structure and the main thread of the suturing thread is empty as taught by Nawrocki in order to obtain the advantage of providing improved holding strength (Nawrocki, Paras. [0008], [0009], and [0012]).
Regarding claim 3, Perkins which incorporates by reference / in view of Nawrocki discloses an angle of a generatrix as a slope of the protrusion structure is formed at an angle of 200 to 600 relative to a center axis of the main thread of the suturing thread (see Figure above)
Regarding claim 4, Perkins which incorporates by reference / in view of Nawrocki discloses a bottom surface of the protrusion structure is a curved surface which is concavely depressed (Fig. 5 of Nawrocki).
	Regarding claim 6, Perkins which incorporates by reference / in view of Nawrocki discloses that the polymer is either a non-absorbable polymer or an absorbable polymer (Perkins, Para. [0080]).
	Regarding claim 8, Perkins which incorporates by reference / in view of Nawrocki discloses the plurality of protrusion units is formed by alternately arranging protrusions in one direction and protrusions in an opposite direction (see Figure above for the protrusion unit formed by alternately arranging protrusions in one direction and protrusions in an opposite direction and Fig. 4A-4D of Perkins for the plurality of protrusion units, Para. [0101] of Perkins).
	Regarding claim 9, Perkins which incorporates by reference / in view of Nawrocki discloses the suturing thread is a symmetry type in which a number of the protrusions arranged in one direction is the same as a number of the protrusions arranged in the opposite direction (see Figure above for the protrusion unit formed by alternately arranging protrusions in one direction and protrusions in an opposite direction and Fig. 4A-4D of Perkins for the plurality of identical protrusion units, Para. [0101] of Perkins).
	Regarding claim 11, Perkins which incorporates by reference / in view of Nawrocki discloses wherein the two protrusions of each protrusion unit are formed in two directions such that extended generatrix lines of the protrusions meet each other inside the main thread of the suturing thread, and the imaginary vertices (the point at which the corresponding generatrix lines of a protrusion meet, see Figure above) of the protrusion unit structures  defining an angle oriented in each of the two directions (see Figure above).
	Regarding claim 12, Perkins which incorporates by reference / in view of Nawrocki discloses the plurality of protrusion units comprise protrusions of a same size (see Figure above or Fig. 13a of Perkins and Fig. 5 of Nawrocki).
	Regarding claim 13, Perkins which incorporates by reference / in view of Nawrocki discloses that the plurality of protrusion units comprise protrusions of a same shape (see Figure above or Fig. 13a of Perkins)
	Regarding claim 18, Perkins which incorporates by reference / in view of Nawrocki discloses that the plurality of protrusion units is arranged either regularly (Figs. 4A and 4B of Perkins and Paras. [0101] of Perkins).
	Regarding claim 29, Perkins which incorporates by reference / in view of Nawrocki discloses that the non-absorbable polymer is PVDF (Perkins, Para. [0080]).
	Regarding claim 30, Perkins which incorporates by reference / in view of Nawrocki discloses that the absorbable polymer is polydioxanone  (Perkins, Para. [0080]).
	Regarding claim 31, Perkins which incorporates by reference / in view of Nawrocki discloses that a bottom surface of each of the protrusions is of a circular shape (Nawrocki, Fig. 5).
	Regarding claim 32, Perkins which incorporates by reference / in view of Nawrocki discloses that extended generatrix lines defining the imaginary vertex of the one protrusion of the protrusion unit structure overlap extended generatrix lines defining the imaginary vertex of the other protrusion of the protrusion unit structure (see Figure above).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perkins et al. (US Pub. No.: 2014/0222071) which incorporates by reference / in view of Nawrocki et al. (US Pat. No.: 8,226,684) as applied to claim 2 above, and further in view of Kolster (US Pub. No.: 2006/0079935).
Regarding claim 5, Perkins which incorporates by reference / in view of Nawrocki discloses substantially all the limitations of the claim but fails to disclose that the thickness of the outer wall of the funnel shape is 30% to 90% of the diameter of a main thread of the suturing thread.
Kolster teaches, in the same field of endeavor (suturing thread with barbs), a suturing thread comprising a main thread and protrusions having funnel shape on the main thread; wherein the thickness of the outer wall of the funnel shape is 30% to 90% of the diameter of a main thread of the suturing thread (Figs. 3 and 4 and Para. [0031], the main thread of the suturing thread has the same diameter of the bore 76 since bore 76 snugly fits on the main thread.  As shown in Fig. 3, the thickness of the outer wall of the funnel shape is 30% to 90% of the diameter of a main thread of the suturing thread.  As shown in Fig. 4, the outer wall of the funnel shape is 30% to 90% of the diameter of a main thread of the suturing thread or the bore 76).
Before the effecting filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the suturing thread of Perkins which incorporates by reference / in view of Nawrocki to include that the thickness of the outer wall of the funnel shape is 30% to 90% of the diameter of a main thread of the suturing thread as taught by Kolster since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See MPEP 2144.05
Response to Arguments
Applicant’s arguments with respect to claim(s) 2-6, 8, 9, 11-13, 18, and 29-32 have been considered but are moot in view of new ground(s) of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JING RUI OU whose telephone number is (571)270-5036. The examiner can normally be reached M-F 9:00am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JING RUI OU/            Primary Examiner, Art Unit 3771